Citation Nr: 0806538	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-35 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether there was clear and unmistakable error in a July 
1, 1976 rating decision which did not grant a separate 
evaluation for a scar related to service-connected 
post-operative recurrent left inguinal hernia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disorder.

3.  Entitlement to an increased evaluation for service-
connected chronic left thumb strain with exostosis and 
progressive osteoarthritis of the metacarpophalangeal joint 
and terminal phalangeal joint, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1965.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  The failure to grant a separate evaluation for a scar 
related to service-connected post-operative recurrent left 
inguinal hernia in an unappealed July 1976 rating decision 
was consistent with VA law and regulations then in effect.

2.  An August 1971 rating decision denied the veteran's claim 
of entitlement to service connection for a bilateral ankle 
disorder.

3.  Evidence associated with the claims file since the August 
1971 rating decision is not material and does not raise a 
reasonable possibility of substantiating the issue of 
entitlement to service connection for a bilateral ankle 
disorder.

4.  The medical evidence of record shows that the veteran' 
left thumb disability is manifested by limitation of motion, 
pain, and weakness.  




CONCLUSIONS OF LAW

1.  The July 1976 rating decision that failed to grant a 
separate evaluation for a scar related to service-connected 
post-operative recurrent left inguinal hernia did not contain 
clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2007).

2.  The evidence received since the August 1971 rating 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for a bilateral ankle 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for an evaluation in excess of 20 percent 
for service-connected chronic left thumb strain with 
exostosis and progressive osteoarthritis of the 
metacarpophalangeal joint and terminal phalangeal joint have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5224, 5228 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

With respect to the veteran's claim that CUE exists in a 
prior RO rating decision, VA's duties to notify and to assist 
are not applicable because such claims are not conventional 
appeals, but requests for revisions of previous decisions.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

The veteran claims that the July 1976 rating decision 
contained CUE because the RO failed to grant a separate 
evaluation for a scar related to the veteran's 
service-connected post-operative recurrent left inguinal 
hernia.  This decision was 


not appealed, and thus the decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104(a) (2007).

RO decisions that are final and binding are accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2007).  
The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, as 
they were known at the time, were not before the adjudicator, 
that is, more than a simple disagreement as to how the facts 
were weighed and evaluated; or that the statutory or 
regulatory provisions existing at that time were incorrectly 
applied.  Second, the error must be undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome.  Third, a determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior adjudication in question.  See Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the 
kind of error to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992).  The mere misinterpretation of facts or 
failure to fulfill the duty to assist does not constitute 
CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also 
Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim 
requires that the veteran assert more than a disagreement as 
to how the facts were weighed or evaluated).

The veteran asserts that the RO erroneously failed to grant a 
separate evaluation for a scar related to the veteran's 
service-connected post-operative recurrent left inguinal 
hernia.  At the time of the July 1976 rating decision, scars 
that were not on 


the head, face, or neck warranted a compensable evaluation if 
they resulted from burns, were poorly nourished with repeated 
ulceration, were tender or painful on objective 
demonstration, or caused limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (1976).

In this case, prior to the July 1976 rating decision, the 
veteran was provided with a VA special surgical and 
orthopedic examination in May 1976.  The examiner noted that 
in September 1973, the veteran had been treated for 
infections of his hernia scar in January 1972 and September 
1973.  On physical examination, the examiner stated that 
"[a] well healed appendectomy scar is noted, and a left 
inguinal scar, without any evidence of incisional herniation 
changes whatsoever."  The relevant diagnosis was 
postoperative residuals of left inguinal hernia repair, and 
minor superficial post-operative incisional cellulitis, 
recovered asymptomatic, without disability.

Accordingly, at the time of the July 1976 rating decision, 
the medical evidence of record showed that the veteran's 
hernia scar was asymptomatic and without disability.  As 
such, the scar did not warrant a compensable evaluation at 
the time of the rating decision.  See Id.  Thus, even if a 
separate evaluation had been granted, an additional award of 
benefits would not have resulted.  Accordingly, the July 1976 
rating decision does not contain CUE, because any error that 
existed in the decision would not have manifestly changed the 
outcome of the claim.  See Damrel, 6 Vet. App. at 245.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

New and Material

With respect to the veteran's new and material and increased 
rating claims, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 


U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in April 2003 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in March 
2006, after which the claims were readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the case of a claim to reopen a previously denied issue, 
the Veterans' Claims Assistance Act explicitly provides that 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. 
§ 5103A(f).  However, VA has a duty, in order to assist the 
veteran, to obtain records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The veteran's service medical records and VA medical 
treatment records have been obtained.  VA examinations were 
provided to the veteran in connection with his claims.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.

While the veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation, the full text the relevant 
diagnostic codes was provided to the veteran in a September 
2005 statement of the case and a July 2006 supplemental 
statement of the case.  See Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).  Accordingly, the 
Board finds that the veteran was supplied with information 
sufficient for a reasonable person to understand what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has 


been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.

An unappealed rating decision in August 1971 denied the 
veteran's claim of entitlement to service connection for a 
bilateral ankle injury on the basis that there was no medical 
evidence that the veteran had a current diagnosis of a 
disability for VA purposes.  The relevant evidence of record 
at the time of the August 1971 rating decision consisted of 
the veteran's service medical records, a transcript of a May 
1971 hearing before the RO, and a June 1971 special 
orthopedic examination report.
 
The veteran did not file a notice of disagreement after the 
August 1971 rating decision.  Therefore, the August 1971 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO has repeatedly addressed the claim of 
entitlement to service connection for a bilateral ankle 
disorder directly, these actions are not binding on the 
Board.  The Board must first decide whether evidence has been 
received that is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  
Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received, 
furnishing a complete explanation as to its reasons and bases 
for such a decision.

In February 2003, a claim to reopen the issue of entitlement 
to service connection for a bilateral ankle disorder was 
received.  Evidence of record received since the August 1971 
rating decision includes a May 1976 VA special surgical and 
orthopedic examination report, a June 2003 VA joints 
examination report, and multiple Social Security 
Administration (SSA) disability records.  All of the evidence 
received since the August 1971 rating decision is "new" in 
that it was not of record at the time of the August 1971 
decision.  However, none of this evidence is material, as it 
does not show that the veteran has a current ankle disability 
for VA purposes.  The May 1976 VA special surgical and 
orthopedic examination report stated that the veteran's 
ankles were not remarkable and gave no relevant diagnosis.  
The June 2003 VA joints examination report gave a diagnosis 
of bilateral ankle sprains which were resolved without any 
residual effects.  While the SSA records included numerous 
medical reports, none of them discussed the veteran's 
bilateral ankles.  Accordingly none of the new evidence shows 
that the veteran has a current ankle disability for VA 
purposes.  As such, the evidence received since the August 
1971 rating decision does not raise a reasonable possibility 
of substantiating the veteran's claim.

Since the additional evidence received since the August 1971 
rating decision is not material and does not raise a 
reasonable possibility of substantiating the veteran's claim, 
it does not constitute new and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a bilateral ankle disorder.  As new and 
material evidence to reopen the finally disallowed claim has 
not been submitted, the benefit of the doubt doctrine is not 
for application.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types 


of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for sclerosis and exotosis, left hand 
thumb, was granted by an August 1971 rating decision and a 10 
percent evaluation was assigned under 38 C.F.R. § 4.118, 
Diagnostic Codes 7899-7805, effective November 24, 1970.  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be 


added, preceded by a hyphen.  38 C.F.R. § 4.27 (2007).  The 
hyphenated diagnostic code in this case indicates that an 
unlisted skin disorder, under Diagnostic Code 7899, was the 
service-connected disorder, and scars that cause limitation 
of function, under Diagnostic Code 7805, was a residual 
condition.  See Id. (unlisted disabilities requiring rating 
by analogy will be coded by the numbers of the most closely 
related body part and "99").

An August 2003 rating decision recharacterized the disability 
as chronic left thumb strain with exostosis and progressive 
osteoarthritis of the metacarpophalangeal joint and terminal 
phalangeal joint and continued the 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5228, 
effective November 24, 1970.  The hyphenated diagnostic code 
in this case indicates that degenerative arthritis, under 
Diagnostic Code 5003, was the service-connected disorder, and 
limitation of motion of the thumb, under Diagnostic Code 
5228, was a residual condition.  Subsequently, a July 2006 
rating decision assigned a 20 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5224, effective 
February 28, 2003.  The hyphenated diagnostic code in this 
case indicates that degenerative arthritis, under Diagnostic 
Code 5003, was the service-connected disorder, and ankylosis 
of the thumb, under Diagnostic Code 5224, was a residual 
condition.

A June 2003 VA joints examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
complained of intermittent left thumb pain, which he rated at 
a level of 7 on a scale from 1 to 10.  He also reported 
increased stiffness which occurred every morning and which 
had a duration of up to 3 hours.  The veteran stated that he 
was right handed.  On physical examination, the veteran' left 
hand had a full range of motion of all interphalangeal 
joints, "especially the left thumb."  The left thumb could 
touch each fingertip and sweep the palmar surface without any 
difficulties.  The fingertips could touch the median 
transverse fold without any difficulties.  The veteran did 
not report any pain involving the thumb before, during, or 
after repetitive motion.  The left hand had a normal 
appearance when compared to the right hand, and was without 
swelling, erythema, or heat.  The 


base of the left thumb had a bony prominence, but the 
examiner reported that it appeared the same compared to the 
right thumb.  X-ray examination of the left hand revealed 
osteoarthritis of the metacarpophalangeal joint and the 
terminal phalangeal joint.  The diagnosis was chronic left 
thumb strain with exostosis and progressive osteoarthritis of 
the metacarpophalangeal joint and the terminal phalangeal 
joint.

A February 2006 VA hand, thumb, and fingers examination 
report stated that the veteran's claims file had been 
reviewed.  The veteran complained of increased pain which was 
present "most of the time" and which increased with use of 
the hand.  He reported that he was right-handed.  The veteran 
rated the pain as a 6 on a scale from 1 to 10, rising to a 7 
with use.  He reported being unable to satisfactorily grip 
with the thumb.  On physical examination, the veteran's left 
first metacarpophalangeal joint was larger and more irregular 
than the right, though the right was not normal either.  
There was no increased warmth or significant tenderness.  On 
range of motion testing, the left metacarpophalangeal joint 
had 60 degrees of flexion, but lacked 25 degrees of 
extension.  The left interphalangeal joint had 30 degrees of 
flexion and 0 degrees of extension.  Rotation of the thumb 
was decreased on the left compared to the right.  The veteran 
was unable to grip with his left thumb, but was able to 
approximate the tip and pad of the thumb to the tips and pads 
of the other 4 fingers of the left hand.  There was moderate 
diminished strength of the thumb, but it was not 
significantly impaired in expression or touching.  The 
veteran demonstrated no pain on manipulation of the joint and 
the grip of his remaining 4 fingers on the left hand was 
excellent.  The impression was thumb strain during military 
service, with subsequent development of degenerative 
arthritis of the first left metacarpophalangeal and 
interphalangeal joints related to service injury.

The medical evidence of record shows that the veteran' left 
thumb disability is manifested by limitation of motion, pain, 
and weakness.  The Schedule provides that assignment of a 20 
percent rating for limitation of motion of the thumb is 
warranted with a gap of more than two inches between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  38 C.F.R. § 4.71a, 


Diagnostic Code 5228.  A 20 percent evaluation is the maximum 
rating for this disorder under the provisions of Diagnostic 
Code 5228.  Accordingly, a higher rating is not possible 
under this diagnostic code.  In this regard, the Board has 
considered the impact of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The United States Court of Appeals for Veterans 
Claims (Court) has clearly established that DeLuca is 
applicable to the functional equivalent of limitation of 
motion.  In this case, the veteran is in receipt of the 
maximum evaluation for limitation of motion of the left thumb 
as a 20 percent has been assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Therefore, a DeLuca analysis would serve no useful 
purpose since a higher evaluation is not assignable on the 
basis of limitation of motion.  See Johnson v. Brown, 9 Vet. 
App 7 (1996).

The Board has considered rating the veteran's service-
connected left thumb disability under all appropriate 
diagnostic codes.  However, an evaluation of 20 percent is 
the highest award available for a thumb injury that does not 
require amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5224.  The record shows that the veteran has a diagnosis of 
left thumb arthritis, shown through x-ray examination.  
However, such findings, combined with the limitation of 
motion elicited, would warrant no more than a 10 percent 
evaluation under 38 C.F.R § 4.71a, Diagnostic Code 5003.  See 
also 38 C.F.R. § 4.45.  Additionally, awarding a separate 
evaluation under Diagnostic Code 5003 would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14 (2007); see also 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Accordingly, a rating in excess of 20 percent is not 
warranted for the veteran's left thumb disorder.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2007).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for his service-connected left thumb 
disability.  Accordingly, referral for an extraschedular 
evaluation is not warranted for the veteran's service-
connected left thumb disability.

This issue has also been reviewed with consideration of 
whether staged ratings would be warranted.  However, there is 
no medical evidence of record that would warrant a rating in 
excess of 20 percent for his service-connected left thumb 
disability at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for a rating in 
excess of 20, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

The July 1, 1976 rating decision, which failed to grant a 
separate evaluation for a scar related to the veteran's 
service-connected post-operative recurrent left inguinal 
hernia, did not contain CUE; the appeal is denied.

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a bilateral ankle disorder is denied.

An evaluation in excess of 20 percent for chronic left thumb 
strain with exostosis and progressive osteoarthritis of the 
metacarpophalangeal joint and terminal phalangeal joint is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


